DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

            Applicant’s amendment, filed August 29, 2022, with respect to the rejections of claims have been fully considered.  Applicant's amendment necessitated the new grounds of rejection presented below by introducing the new reference of Pustovalov et al (US 9,793,965).

          Applicant's arguments filed August 29, 2022 have been fully considered. 

          Applicants submit that amended claims 1 and 13 recite producing a Σ matrix and a V matrix usable together to reconstruct the aggregated channel matrix. These claims do not specify reconstructing the aggregated channel matrix using the Σ matrix and a V matrix by the station. Such a reconstruction may be performed instead by an AP following the recited transmission.
          Examiner submits that the methods of claims 1 and 13 is performed by a station (STA) and the SVD is performed on a STA-specific aggregated channel matrix as amended to produce a Σ matrix and a V matrix by the station. The reconstruction is performed by an AP and not by a STA as supported by Applicants specification. Eventhough, the method is performed by the STA, and the reconstructing is directed to an AP as supported by Applicants specification, Examiner suggests that the limitation could include that the reconstructing is performed by an AP.   

Claim Rejections - 35 USC § 103

          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

           The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
           This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


            Claims 1, 5 – 7, 13 and 17 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al (US 2021/0126686) in view of Pustovalov et al (US 9,793,965) and further in view of Vermani et al (US 2019/0028168).

            Re claim 1, Feng teaches of a method for determining channel state information (CSI) of a wireless channel by a station (STA) (STA, Figures 1 – 2), the method comprising: receiving a plurality of sounding data transmissions (sounding, Paragraphs 0027, 0030, 0034 – 0035 and 0040) from a plurality of access points (APs) (APs, Figures 1 – 2) over a plurality of communication channels (plurality of channels, Figures 1 – 2 and Paragraphs 0026 – 0042), wherein the plurality of sounding transmissions are received serially (sequential sounding, Paragraph 0008); estimating, for each of the plurality of communication channels of each of the plurality of APs (for AP1 – AP3, Fig.2), a CSI of the channel based on the plurality of sounding transmissions (Hi1, Hi2,…,HiNap, Paragraphs 0030, 0034 and 0041); producing a STA-specific aggregated channel matrix (joint channel matrix, Hi[NrxixNtotal_tx], Paragraphs 0030, 0034 and 0041) based on the respective CSI for each of the plurality of communication channels (Hi1, Hi2,…,HiNap, Paragraphs 0030, 0034 and 0041), the aggregated channel matrix corresponding to an aggregated channel with all of the plurality of APs (Nap, Paragraphs 0030, 0034 and 0041); performing singular value decomposition on the aggregated channel matrix to produce a matrix Σ and a V matrix of the aggregated channel (SVD, Paragraphs 0030, 0034 and 0041); and transmitting the Σ matrix and the V matrix to the AP (Σ matrix and V matrix are fed back, Paragraphs 0034 and 0041). However, Feng does not specifically teach of transmitting the Σ matrix and the V matrix to the plurality of APs, wherein the matrix Σ and a V matrix usable together to reconstruct the channel matrix.
         Pustovalov teaches of receiving a plurality of sounding data transmissions (sounding, Fig.3C) from an access point (AP) (#200, Fig.3C) over a plurality of communication channels (plurality of channels, Fig.3C); estimating channel feedback based on the plurality of sounding transmissions (Paragraphs 0045 and 0101); producing a STA-specific channel matrix (feedback “H”, Fig.3C) based on the respective CSI for each of the plurality of communication channels (Hi, Hi+1, Hi+2, Fig.3C); performing singular value decomposition on the aggregated channel matrix to produce a matrix Σ and a V matrix (SVD, Fig.3C) (Col 9, Lines 47 – 67 to Col 10, Lines 1 – 45) usable together to reconstruct the channel matrix (Col 22, Lines 25 – 67); transmitting the channel feedback to the plurality of APs (Col 22, Lines 40 – 48).
         Vermani teaches of receiving a plurality of sounding data transmissions (sounding, Fig.10) from a plurality of access points (APs) (APs, Fig.10) over a plurality of communication channels (plurality of channels, Fig.5), wherein the plurality of sounding transmissions are received serially (sequential sounding, Paragraph 0101 and Fig.10); estimating channel feedback based on the plurality of sounding transmissions (Paragraphs 0045 and 0101); transmitting the channel feedback to the plurality of APs (Paragraph 0101).  
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used the Σ matrix and the V matrix for reconstructing the complete channel for efficient downlink precoding. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have transmitted the Σ matrix and the V matrix to the plurality of APs to reduce interference for transmitting data to the user terminal.

             Re claim 13, Feng teaches of a method for determining channel state information (CSI) of a wireless channel, the method comprising, by a station (STA) (STA, Figures 1 – 2): receiving a plurality of sounding data transmissions (sounding, Paragraphs 0027, 0030, 0034 – 0035 and 0040) from a plurality of access points (APs) (APs, Figures 1 – 2) over a plurality of communication channels (plurality of channels, Figures 1 – 2 and Paragraphs 0026 – 0042), wherein the plurality of sounding transmissions are received serially (sequential sounding, Paragraph 0008); estimating, for each of the plurality of communication channels of each of the plurality of APs (for AP1 – AP3, Fig.2), a respective CSI of the channel based on the plurality of sounding transmissions (Hi1, Hi2,…,HiNap, Paragraphs 0030, 0034 and 0041); producing a STA-specific aggregated channel matrix (joint channel matrix, Hi[NrxixNtotal_tx], Paragraphs 0030, 0034 and 0041) based on the respective CSI for each of the plurality of communication channels (Hi1, Hi2,…,HiNap, Paragraphs 0030, 0034 and 0041), the aggregated channel matrix corresponding to an aggregated channel with all of the plurality of APs (Nap, Paragraphs 0030, 0034 and 0041); performing singular value decomposition on the aggregated channel matrix to produce a matrix Σ and a V matrix of the aggregated channel (SVD, Paragraphs 0030, 0034 and 0041); and transmitting the Σ matrix and the V matrix to the AP (Σ matrix and V matrix are fed back, Paragraphs 0034 and 0041). However, Feng does not specifically teach of transmitting the Σ matrix and the V matrix to the plurality of APs, wherein the matrix Σ and a V matrix usable together to reconstruct the channel matrix. Feng does not specifically teach of the STA comprising: a processor and a non-transient memory for storing instructions which when executed by the processor cause the STA to perform the method.
         Pustovalov teaches of receiving a plurality of sounding data transmissions (sounding, Fig.3C) from an access point (AP) (#200, Fig.3C) over a plurality of communication channels (plurality of channels, Fig.3C); estimating channel feedback based on the plurality of sounding transmissions (Paragraphs 0045 and 0101); producing a STA-specific channel matrix (feedback “H”, Fig.3C) based on the respective CSI for each of the plurality of communication channels (Hi, Hi+1, Hi+2, Fig.3C); performing singular value decomposition on the aggregated channel matrix to produce a matrix Σ and a V matrix (SVD, Fig.3C) (Col 9, Lines 47 – 67 to Col 10, Lines 1 – 45) usable together to reconstruct the channel matrix (Col 22, Lines 25 – 67); transmitting the channel feedback to the plurality of APs (Col 22, Lines 40 – 48).
         Vermani teaches of receiving a plurality of sounding data transmissions (sounding, Fig.10) from a plurality of access points (APs) (APs, Fig.10) over a plurality of communication channels (plurality of channels, Fig.5), wherein the plurality of sounding transmissions are received serially (sequential sounding, Paragraph 0101 and Fig.10); estimating channel feedback based on the plurality of sounding transmissions (Paragraphs 0045 and 0101); transmitting the channel feedback to the plurality of APs (Paragraph 0101).  Vermani teaches of a STA comprising: a processor (processor, Fig.2) and a non-transient memory for storing instructions which when executed by the processor cause the STA to perform a method (memory, Fig.2) (Paragraph 0138).
           It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used the Σ matrix and the V matrix for reconstructing the complete channel for efficient downlink precoding. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have transmitted the Σ matrix and the V matrix to the plurality of APs to reduce interference for transmitting data to the user terminal. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the device comprise a processor and a memory configured to store program instructions to be executed by the processor for reducing memory latency and increasing bandwidth.

            Re claims 5 and 17, Feng, Pustovalov and Vermani teach all the limitations of claims 1 and 13 as well as Vermani teaches of wherein the plurality of communication channels use an 802.11 WiFi protocol (Paragraphs 0005 and 0084).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the multi-AP system of Feng use an 802.11 WiFi protocol for better coverage and high throughput.

            Re claims 6 and 18, Feng, Pustovalov and Vermani teach all the limitations claims 5 and 17 as well as Vermani teaches of wherein the 802.11 protocol includes multiple-input multiple-output (MIMO) protocols (MIMO, Paragraphs 0005 – 0006 and 802.11n, 11ac, 11ax, Paragraphs 0005, 0041, 0063 and 0089). 
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the 802.11 protocol include multiple-input multiple-output (MIMO) protocols for high throughput.

            Re claims 7 and 19, Feng teaches of further comprising determining that joint transmission is used by the plurality of APs over the plurality of communication channels (joint sounding, Paragraph 0031). 

           Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Feng, Pustovalov and Vermani in view of Thomas et al (US 2017/0222703).

            Re claims 4 and 16, Feng, Pustovalov and Vermani teach all the limitations of claims 1 and 13 except of wherein the aggregated channel matrix includes a gain and a phase of the plurality of sounding data transmissions. 
            Thomas teaches of a channel matrix includes a gain and a phase of the plurality of sounding data transmissions (sounding, Paragraph 0033).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the aggregated channel matrix include a gain and a phase of the plurality of sounding data transmissions for an efficient channel estimation.

Conclusion

            Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
           Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARISTOCRATIS FOTAKIS whose telephone number is (571)270-1206. The examiner can normally be reached M-F 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ARISTOCRATIS FOTAKIS/
Primary Examiner, Art Unit 2633